Citation Nr: 1413305	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for intestinal carcinoid tumor, status post right hemicolectomy, as a result of exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the above claim.  In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. The Veteran was diagnosed with a metastatic carcinoid tumor of his right colon in April 1997; he received a right hemicolectomy shortly thereafter.  

2. Affording him the benefit of the doubt, his active service entailed time spent on the Nevada Test Site totaling more than 250 days.


CONCLUSION OF LAW

The criteria for service connection for intestinal carcinoid tumor, status post right hemicolectomy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established by presumption for certain veterans who possess an enumerated type of cancer and participated in a "radiation-risk activity."  See 38 C.F.R. § 3.309(d).  Included in the enumerated list of cancers are cancer of the small intestine and cancer of the colon.  38 C.F.R. § 3.309(d)(2)(vii, xix).  The Board deems that the Veteran's metastatic carcinoid tumor, first found in his colon in April 1997 and which underwent a right hemicolectomy, falls within the covered category of § 3.309(d)(2).

The Veteran believes this cancer is attributable to his time spent at the Nevada Test Site while working as an air traffic controller for the Air Force.  One of the recognized radiation-risk activities found in the regulations is:

Service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 73841(14)). 38 C.F.R. § 3.309(d)(3)(ii)(E).  

Legislative history regarding the enactment of § 3.309(d)(3)(ii)(E) states that the enactment of this radiation-risk activity "was only intended to ensure that veterans who may have been exposed to radiation during military service do not have a higher burden of proof than civilians exposed to ionizing radiation who may be entitled to compensation for these cancers under comparable Federal statutes."  See Diseases Specific to Radiation-Exposed Veterans, 67 FR 3612-01.  Thus, if the Veteran can show that he would be entitled to compensation under the Energy Employees Occupational Illness Compensation Program Act of 2000 (EOICPA), then he is entitled to service connection based on the presumption found in § 3.309(d).  

Under the EOICPA, if a member a group of employees designated the "Special Exposure Cohort" develops a specified cancer after beginning employment at a DOE facility or at an atomic weapons facility for an atomic weapons contractor, the cancer is presumed to have been sustained in the performance of duty and is compensable.  Thus the Veteran's claim turns on whether his service would categorize him as a member of the Special Exposure Cohort.  



According to 20 C.F.R. § 30.214(a)(3), a Department of Energy employee will be considered a member of the EOICPA's Special Exposure Cohort in circumstances where he is a member of a group or class of employees subsequently designated as such by the Secretary of Health and Human Services (HHS).  According to the United States Department of Labor website, the Secretary of HHS added the following to the Special Exposure Cohort classification:

All employees of the Department of Energy, its predecessor agencies, and its contractors and subcontractors who worked at the Nevada Test Site from January 1, 1963 through December 31, 1992, for a number of work days aggregating at least 250 work days, occurring solely under this employment or in combination with work days within the parameters established for one or more other classes of employees in the Special Exposure Cohort.  

The Veteran has maintained throughout his claim that he worked side-by-side with Department of Energy employees at the Nevada Test Site over the years between 1969 and 1983.  He competently stated that his work would entail travel to the Nevada Test Site for four days a week in that time period.  

There is nothing in the file to call the Veteran's credibility about his work at the Nevada Test Site into question.  His service personnel records, in one instance, indicate, "[h]is professionalism, dedication, and attention to work detail have gained him the confidence, respect and cooperation of both high ranking officials of...the Atomic Energy Commission at the Nevada Test Site."  Furthermore, the Veteran has provided several certificates indicating his participation in projects at the Nevada Test Site from 1970 to 1974.  

The Board is conceding that he served at least 250 days at the Nevada Test Site while on active duty.  See 38 C.F.R. § 3.102.  Resolving doubt in his favor, the 

Board finds that he is entitled to service connection for his carcinoid tumor on a presumptive basis. 


ORDER

Entitlement to service connection for intestinal carcinoid tumor, status post right hemicolectomy, as a result of exposure to ionizing radiation is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


